Examiner’s Amendment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

General Information
Applicant’s amendment received 04/29/2021 overcome the rejection of record under 35 USC §112(a) and (b) and has been has been withdrawn.  

Specification
In accordance with applicant’s request, the specification has been amended as follows: 
The word -- front -- has been inserted into the 1.7 description before the ‘perspective.’
The word – back -- has been inserted into the 1.8 description before the ‘perspective.’
The descriptive paragraph which follows the description of the views [An armchair comprising: a seat with integral arm rests, a backrest, and a frame; no claim is made for the material selected for the seat.] has been replaced by:

-- The armchair is made of wood.  No claim is mad for any specific type of wood. --

Conclusion
The application is now in condition for allowance.

Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Shannon Morgan, may be reached at (571) 272-7979.  The fax number for this group is (571) 273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        05/07/2021